

115 HR 4586 IH: Geoengineering Research Evaluation Act of 2017
U.S. House of Representatives
2017-12-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4586IN THE HOUSE OF REPRESENTATIVESDecember 7, 2017Mr. McNerney (for himself and Ms. Eddie Bernice Johnson of Texas) introduced the following bill; which was referred to the Committee on Science, Space, and TechnologyA BILLTo provide for the National Academies to study and report on a research agenda to advance the
			 understanding of albedo modification strategies, and for other purposes.
	
 1.Short titleThis Act may be cited as the Geoengineering Research Evaluation Act of 2017. 2.FindingsCongress finds the following:
 (1)Many significant scientific studies have concluded that the climate is changing. The Fifth Assessment Report of the Intergovernmental Panel on Climate Change found that even under the most stringent carbon constrained scenario, mean global surface temperature will still increase.
 (2)If unmitigated, continued rises in temperature will have severe impacts on human health, the global economy, and United States national security, damaging both earth and human systems.
 (3)Cutting carbon pollution is still the best way to mitigate climate change because it prevents further global temperature rise, whereas climate intervention is a higher risk reaction to already elevated greenhouse gas levels.
 (4)However, the United States and other nations may also need to consider climate intervention strategies, beginning with carbon dioxide removal and sequestration, including biological sequestration, and potentially extending to albedo modification.
 (5)In 2015, the National Academies published two reports that outline the research needs and ethical questions for climate intervention, addressing carbon dioxide removal and sequestration and albedo modification. These reports found that currently there is insufficient information to effectively evaluate, let alone deploy, strategies for large-scale climate interventions.
 (6)Many carbon dioxide removal options are relatively low risk and effective, but they are currently limited by cost and lack of technical maturity, and some may have significant local environmental impacts. Albedo modification shows evidence of being temporarily effective at cooling the planet, but at a currently unknown cost to and impact on the environment.
 (7)The Academies’ reports recommended investing in the research and development of methods of carbon dioxide removal and disposal at scales that would impact the climate. They also recommended the development and implementation of a dedicated albedo modification research program that furthers basic climate science, understanding of human interaction with the climate system, and improved detection of changes in radiative forcing.
 (8)The Academies further recommended the development of a clear framework for governance of albedo modification research that would adjust governance of specified types of research according to the magnitude and nature of a project’s expected impact on radiative forcing and climate. Such a structure should ensure transparency in the research process, extend governance requirements beyond those of general research, and engage civil society and other nontraditional stakeholders in decision-making. Large, high-risk projects should not be implemented without thorough consideration of the outcomes of smaller-scale, low-risk projects.
			3.National Academies reports
			(a)Phase I report; research strategy for albedo modification
 (1)In generalNot later than 3 months after the date of enactment of this Act, the Secretary of Energy, in consultation with the Administrator of the National Oceanographic and Atmospheric Administration, the Administrator of the National Aeronautics and Space Administration, the Director of the National Science Foundation, the Director of the National Institute of Standards and Technology, and other Federal agencies as appropriate, shall contract with the National Academies to conduct a study and develop a report recommending a research agenda for advancing understanding of albedo modification strategies that involve atmospheric interventions, including marine cloud brightening, stratospheric aerosol albedo modification, and cirrus cloud modification.
 (2)Report contentThe report described in paragraph (1) shall, at a minimum— (A)identify priorities for laboratory studies, model development and experiments, computing capabilities, process-based studies, small-scale field experiments, engineering studies, and long-term, large-scale observations, including space-based observations;
 (B)provide guidance on how to define field experimentation that has a de minimis impact; and (C)identify, where relevant, how the recommended research efforts would provide benefits in advancing other areas of science.
 (3)TimelineThe Secretary of Energy shall encourage the National Academies, to the extent practicable, to complete the Phase I report no later than 9 months after the date of the execution of the contract described in paragraph (1).
				(b)Phase II report; framework for research governance
 (1)In generalNo more than 30 days after completion of the Phase I report described in subsection (a), the Secretary of Energy, in consultation with appropriate Federal agencies, shall contract with the National Academies to conduct a study and develop a report that provides specific guidance on governance mechanisms for the proposed albedo modification research agenda developed in Phase I. The proposed research governance approaches should seek to maximize the benefits of research while minimizing risks.
 (2)Report contentThe report described in paragraph (1) shall, at a minimum— (A)take into account legal, ethical, social, political, economic, and other potentially important ramifications of albedo modification research;
 (B)examine what types of research governance, beyond those that already exist, may be needed for albedo modification research; and
 (C)identify the types of research that would require such governance, potentially based on the magnitude of their expected impact on radiative forcing, their potential for detrimental direct and indirect effects, and other considerations.
 (3)TimelineThe Secretary of Energy shall encourage the National Academies, to the extent practicable, to complete the Phase II report no later than 9 months after the date of the execution of the contract described in paragraph (1).
				(4)Additional considerations
 (A)LimitationThe report described in this subsection shall not address governance for deployment of albedo modification.
 (B)InputThe Secretary of Energy shall ensure that the process for the development of the report described in this subsection includes input from civil society organizations and other relevant stakeholders.
 4.Implementation planNot later than 90 days after completion of the Phase II report described in section 3(b), the Director of the Office of Science and Technology Policy, in coordination with all relevant Federal agencies, shall submit to Congress an implementation plan for geoengineering research and research governance. In preparing such implementation plan, the Director shall take into consideration the recommendations included in the Phase II report and in the Phase I report described in section 3(a).
 5.DefinitionIn this Act, the term National Academies means the National Academies of Sciences, Engineering, and Medicine. 